DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office acknowledges the Amendment dated 31 May 2022, in which: 
Claims 1-20 are currently pending.
Claims 1, 3, 8 and 15 are amended. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulzacki (US 2016/0328604) in view of Basso (US 2016/0034044) and Im (US 2009/0153366).
With respect to claim 1 (Currently Amended), Bulzacki teaches a system comprising:
one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations (Bulzacki: claim 45) comprising:
recording a motion of a user (Bulzacki: Fig. 4, step 405, detector recording movement of a subject);
determining one or more characteristics of the motion of the user (Bulzacki: Fig. 4, step 410, identifying one or more features of the first body movement);
generating a motion identifier based on the one or more characteristics (Bulzacki: Fig. 4, step 415, classifier assigns the one or more frame representative of one or more features of the user to the first body movement); and
assigning the motion identifier to a plurality of television commands for controlling a plurality of television functions of a television (Bulzacki: Fig. 4, step 435, a recognizer of the system determines that the body movement of the second subject is the particular first body movement previously classified by the classifier 215 at step 415 and stored in the database at step 420; Para. [0330], user assigned gestures to user commands; Fig. 19B; Para. [0269], a plurality of specific commands to implement various types of functions).
Bulzacki fails to expressly disclose:
generating characterization data for the motion of the user based on the one or more characteristics of the motion of the user, wherein the characterization data comprises metadata that describes the motion of the user, 
encoding the characterization data, wherein the encoding of the characterization data results in encoded characterization data, and 
wherein the encoded characterization data comprises a set of encoded motion values that collectively represent the gesture.
However, Basso discloses:
generating characterization data for the motion of the user based on the one or more characteristics of the motion of the user, wherein the characterization data comprises metadata that describes the motion of the user (Basso: Paras. [0044] – [0045], generating characterization data is interpreted as image data captured of the user movement (e.g., video of a hand waving) is compared against a library of gestures to see if it matches a defined gesture); 
encoding the characterization data, wherein the encoding of the characterization data results in encoded characterization data (Basso: Para. [0080], encoding the characterization data is interpreted as the stored format of the captured user movement (e.g., video of a hand waving) used in the comparing step 714 for identifying if a particular gesture has been performed by the user), and 
wherein the encoded characterization data comprises a set of encoded motion values that collectively represent the gesture (Basso: Para. [0073], the capture video of the user movement can be converted to one or more still images that represent characteristic components of the user movement);
encoded characterization data is assigned to a television command for controlling a television function of a television (Basso: Paras. [0073] – [0080], captured video of the user movement is converted into characteristic components of the user movement, then compared with an index of gestures in order to initiate a command for the media device 506, 512).
Therefore, it would be obvious to one of ordinary skill in the art to modify the system, as taught by Bulzacki, to incorporate a user-defined gesture library, as taught by Basso, in order to assign user movements to custom gestures for initiating commands on the user interface of the media device (Basso: Paras. [0077] – [0078]).
Bulzacki and Basso fail to expressly disclose:
wherein the motion comprises a gesture one or more of a right tilt head movement and a left tilt head movement.
However, Im discloses:
wherein the motion comprises a gesture one or more of a right tilt head movement and a left tilt head movement (Im: Fig. 3; Paras. [0032] and [0040], the head gesture includes at least one of a horizontal rotational direction and angle of a user's head, a vertical angle of the user's head).
Therefore, it would be obvious to one of ordinary skill in the art to modify the system, as taught by Bulzacki and Basso, to incorporate using horizontal and vertical head motions as input gestures, as taught by Im, in order to provide a convenient user interface in which a minimal amount of calculation is required and a recognition process can be accurately and quickly performed (Im: Para. [0011]).

With respect to claim 2 (Previously Presented), the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the gesture comprises a tilt movement (Im: [0040], the head gesture includes at least one of a horizontal rotational direction and angle of a user's head, a vertical angle of the user's head). 
wherein the right tilt head movement represents a first television command, and wherein the left tilt head movement represents a second television command.

With respect to claim 4, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the determining of the one or more characteristics is based on a video captured by a camera (Basso: Para. [0043]).

With respect to claim 5, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
characterizing the motion of the user; generating characterization data for the motion (Basso: Para. [0073], the capture video of the user movement can be converted to one or more still images that represent characteristic components of the user movement); and
encoding the characterization data (Basso: Para. [0080], encoding the characterization data is interpreted as the stored format of the captured user movement (e.g., video of a hand waving) used in the comparing step 714 for identifying if a particular gesture has been performed by the user).

With respect to claim 6, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
providing a television command index that indexes a plurality of television commands (Basso: Para. [0074], set of stored gestures 418 as a set of standard gesture library or user-defined gesture library);
receiving a television command selection of a television command from the television command index (Basso: Para. [0077], the media device 506, 512 can allow a user to associate elemental gestures or combination gestures from a standard gesture library with commands that differ from the commands defined in the standard gesture library); and
assigning the motion identifier to the television command that was selected (Basso: Paras. [0074] – [0077], media device enables a custom gesture function that can capture a new user movement and assign this captured movement to an existing command or a new command).

With respect to claim 7, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
detecting a second motion from the user; recognizing the second motion; and determining a second motion identifier associated the second motion based on the recognizing of the second motion (Basso: Paras. [0074] – [0075], the user pointing an index finger can be a first elemental movement that defines a first gesture, and moving a pointed index finger from left to right can be a second element movement that defines a second gesture); and
executing a television command associated with the second motion identifier (Basso: Paras. [0074] – [0075], the combination, or third, gesture (pointing the index finger and then moving the pointed index finger from left to right) can be defined as the combination of the first and second commands such that an object or file is selected and then moved based on the recognition of this user movement as the third gesture).

Computer-readable storage medium (CRM) claims (8, 9, 10, 11, 12 13 & 14) are drawn to the apparatus corresponding to the CRM as claimed in claims (1, 2, 3, 4, 5, 6 & 7).  Therefore, CRM claims (8, 9, 10, 11, 12 13 & 14) correspond to apparatus claims (1, 2, 3, 4, 5, 6 & 7), and are rejected for the same reasons of obviousness as used above.

Method claims (15, 16, 17, 18, 19 & 20) are drawn to the method of using the corresponding apparatus claimed in claims (1, 2, 3, 4, 5 & 6).  Therefore, method claims (15, 16, 17, 18, 19 & 20) correspond to apparatus claims (1, 2, 3, 4, 5 & 6) and are rejected for the same reasons of obviousness as used above.

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-20 have been fully considered but are not persuasive.
On pages 7-8 of the Remarks, Applicant argues, “Basso is silent on and also teaches away from assigning the motion identifier to a plurality of television commands for controlling a plurality of television functions of a television.”
The Office respectfully disagrees. 
The primary prior art teachings of Bulzacki disclose, at paragraph [0269], a plurality of hand gestures to enable the user to send specific commands to implement a plurality of functions.  While Bulzacki fails to expressly disclose the display device is a television.  One of ordinary skill in the art would recognize that the gesture detection method for a display device may be seamlessly implemented on a television.  The secondary prior art teachings of Basso are incorporated to further disclose storage/formatting of characterization data  for the motion of the user.  Both references are in the same field of endeavor, gesture recognition on consumer media devices.  Accordingly, the Office disagrees that Basso teaches away from assigning the motion identifier to a plurality of television commands for controlling a plurality of television functions of a television.  Therefore, the rejection to claims 1, 2 and 4-20 is maintained as being unpatentable over the combination of Bulzacki as modified by Basso and Im.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625